Citation Nr: 1019806	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-10 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for the period prior 
to October 25, 2007 and in excess of 10 percent disabling for 
the period beginning October 25, 2007 for a right ankle 
sprain. 

2.  Entitlement to a rating in excess of 10 percent for the 
period prior to June 15, 2006; in excess of 20 percent for 
the period from June 15, 2006 to January 1, 2007, and in 
excess of 30 percent disabling for the period beginning 
January 1, 2007 for residuals of a fracture to the left 
ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1974 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his right and left 
ankle disabilities.  The Veteran contends that his 
disabilities are more severe than that contemplated by his 
current rating scheme.

According to the April 2010 Informal Hearing Presentation, 
the Veteran contends that his right ankle is more painful and 
continues to worsen in pain, stability, and range of motion.  
He also contends that his left ankle disability presents a 
greater degree of impairment than his currently assigned 30 
percent rating.  

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates that there has been a 
material change in disability or that the current rating may 
be incorrect.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a Veteran is entitled to a new 
examination after a two year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  Thus, considering 
that the evidence suggests that the Veteran's symptomatology 
may be worse, along with the fact that the Veteran's last VA 
examination was in October 2007, the Veteran must be provided 
with the opportunity to report for a current VA examination 
of his right and left ankle disabilities.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, and severity of his 
right and left ankle disabilities.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
All indicated tests and studies should be 
performed including range of motion and 
stability tests.  The examiner should also 
explain the affect of the Veteran's 
disabilities on his ability to work and 
complete tasks of usual daily living.  The 
examiner should set forth the complete 
rationale for all opinions. 
 
2.  Thereafter, readjudicate the Veteran's 
claim.  The Veteran and his representative 
should then be issued a supplemental 
statement of the case and provided an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


